Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

The amendments and arguments filed Sep. 16, 2022 are acknowledged and have been fully considered.  Claims 22-39 are now pending.  Claims 1-21 are cancelled; claims 22, 23, 26, and 27 are amended; claims 28 and 31-39 are withdrawn.  Claims 22-27, 29, and 30 are now under consideration.  

OBJECTIONS/REJECTIONS WITHDRAWN

The objection to claims 22, 23 26, and 27 is withdrawn in light of the claim amendments.

OBJECTIONS/REJECTIONS MAINTAINED

The rejections of claims 22-27, 29, and 30 under 35 U.S.C. 103(a) over DESAI (in view of other references) is maintained as discussed below.

The double patenting rejections of record have been maintained as no action regarding these rejections has been taken by applicants at this time.


Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 22-23, 25-27, 29, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over DESAI (US 2012/0076862; Pub. Mar. 29, 2012; on IDS) in view of ANRAKU (Anraku, M., et al. Biochim. Biophys. Acta (2004), 1702(1); 9-17), optionally as evidenced by STORY (Story, D. A., et al. Anaesth. Intensive Care (2000), 28; 287-292).  
Desai discloses methods of enhancing drug (e.g., taxane) delivery and effectiveness of therapeutic agents by co-administering the drug with albumin nanoparticles (title; abstract; claim 1).  The albumin is human serum albumin ([0133], [0140]) and the taxane drug combined with albumin may be docetaxel (abstract; [0003], [0087], [0126]-[0128], [0133]-[0135], [0140], [0204]; claims 11, 22, 28).  Desai teaches the weight ratio of the albumin to the taxane drug will have to be optimized, and teaches ratios of up to about 100:1 (albumin:taxane) ([0155]).  This teaching overlaps the claimed range of docetaxel:albumin.  Desai teaches the use of aqueous solutions ([0148], [0157]).  
Desai does not teach sodium caprylate or N-acetyltryptophanate.  However, these compounds are known stabilizing agents for albumin preparations.  
For example, Anraku reports on the stabilizing mechanisms in commercial albumin preparations (title; abstract).  Anraku teaches that human serum albumin (HSA) is the most abundant protein in plasma and serves as an important transport protein.  Huge amounts of HSA are used clinically, and are heat treated to destroy pathogens (p. 10, 1st col.).  Anraku teaches sodium octanoate (i.e., sodium caprylate) and N-acetyl-L-tryptophanate are widely used as stabilizers during the heat treatment process (p. 10, 1st col.).  Anraku teaches sodium octanoate (i.e., sodium caprylate) stabilizes HSA against heat denaturation and N-acetyl-L-tryptophanate stabilizes HSA against oxidation (abstract; p. 10, 1st col.; sections 3.2 and 3.3; Conclusions, section 4).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included sodium caprylate and sodium N-acetyltryptophanate in the HSA-containing compositions of Desai.  One would have been motivated to do so with the expectation of providing a composition that is stabilized to both heat and oxidative degradation (per Anraku).  
Regarding claims 26 and 27, Desai teaches the particle size of the nanoparticles is less than 200 nm (0.200 µm) ([0051]-[0052], [0133], [0157], [0205], [0209]).  Thus, the nanoparticles would not be removed by a 0.22 µm filter.  
Regarding claims 29-30, Desai teaches the compositions for infusion and intravenous injection in buffers or saline ([0051]-[0056], [0134], [0184], [0258]).  One of ordinary skill in this art recognizes that compositions intended for infusion/i.v. injection typically have pH values close to neutral (7.0), which is close or identical to that of human blood (~7.4).  

Claims 22-27, 29, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over DESAI (US 2012/0076862; Pub. Mar. 29, 2012) in view of ANRAKU (Anraku, M., et al. Biochim. Biophys. Acta (2004), 1702(1); 9-17), and YU (Yu, M. W, et al. Vox Sang. (1984), 47; 28-40), optionally as evidenced by STORY (Story, D. A., et al. Anaesth. Intensive Care (2000), 28; 287-292).  
The teachings of Desai and Anraku are presented supra, and are incorporated herein.  Anraku does not expressly teach the amounts of caprylate and N-acetyltryptophanate in terms of mmol, however the artisan would find it obvious to use the claimed amounts since these are common amounts used in the art.  
For example, like Anraku, Yu discloses stabilization of human serum albumin by caprylate and N-acetyltryptophanate (title; abstract).  Yu teaches caprylate (CA; octanoate) and acetyltryptophanate (AT) are stabilizers used during the heat treatment of HSA (Introduction; p. 29, 2nd col.).  Yu teaches caprylate and acetyltryptophanate are approved at levels of up to 0.16 mmol, and commonly used at levels of 0.08 mmol per gram of protein (p. 28, 2nd col.).  Further, Story teaches the pH of saline is ~4.6-5.7 depending on the packaging thereof (title; abstract; p. 289-290).  Any of these values read on the recited pH range.  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included sodium caprylate and sodium N-acetyltryptophanate in the HSA-containing compositions of Desai at levels from about 0.08 to 0.16 mmol per gram of protein.  One would have been motivated to do so with a high expectation success since caprylate and N-acetyltryptophanate are approved for and used at these levels in the art.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that Desai does not teach an aqueous solution, alleging that the nanoparticulate solutions of Desai are different from what is claimed (response, pgs. 5-6).  
However, the examiner cannot agree.  Applicants' own specification indicates that particles are allowed in the invention, so long as they are not visible.  Further, the specification teaches that clear aqueous solutions can include particles that pass through a 0.22 micron filter.  See p. 22, lines 14-22, and p. 58, line 29 to p. 59, line 4.  The compositions of Desai contain particles having a nanoparticle size of less than 200 nm (0.200 µm) ([0051]-[0052], [0133], [0157], [0205], [0209]).  Thus, the nanoparticles pass through and would not be removed by a 0.22 µm filter.  These particles, and the resulting solutions, meet all the limitations of the instant claims and would be clear aqueous solutions within the meaning of the instant claims as the particles would not be visible according to applicants' own specification.  
Applicants' suggestion that colloidal suspensions would necessarily be opaque (not optically clear) is incorrect.  See WO 2008033 (which teaches optically clear colloidal suspensions containing nanoparticles that are optically clear; title; abstract) and US 2012/0064787 (which teaches that suspensions can be optically clear if the particle size is sufficiently small; [0050]) as evidenced of this fact.  These references are cited solely in response to applicants' arguments.  Thus, the compositions of Desai, which have particle sizes defined in the instant specification to result in a clear solution, are not patentably distinct from the claims as currently drafted.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 10,500,285
Claims 22-27, 29, and 30 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7, 9-11, 18 of US Patent No. 10,500,285 in view of ANRAKU and YU.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '285 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '285 claims do not recite caprylate or N-acetyltryptophanate.  However, both Anraku and Yu teach the obviousness of using these components in compositions comprising HSA as stabilizing agents as discussed supra.  Therefore, this element, and the entire scope of the instant claims is rendered obvious since the instant claims are an obvious variation of the '285 claims.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the effect of sodium caprylate and sodium N-acetyltryptophanate on HAS is unpredictable (response, pgs. 6-7).  
The teachings of the prior art (e.g., Anraku and Yu) establish the expectation that the elements missing from the '285 claims would be expected to stabilize HSA.  Specifically, Anraku teaches sodium octanoate (i.e., sodium caprylate) stabilizes HSA against heat denaturation and N-acetyl-L-tryptophanate stabilizes HSA against oxidation (abstract; p. 10, 1st col.; sections 3.2 and 3.3; Conclusions, section 4).  Likewise, Yu discloses stabilization of human serum albumin by caprylate and N-acetyltryptophanate (title; abstract).  Yu teaches caprylate (CA; octanoate) and acetyltryptophanate (AT) are stabilizers used during the heat treatment of HSA (Introduction; p. 29, 2nd col.).  Therefore, there is a high expectation that these components would perform the same functions in any HAS composition.  
Further, Obviousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success. See In re Corkill, 771 F.2d 1496, 1500 (Fed.Cir.1985) ("Although [the inventor] declared that it cannot be predicted how any candidate will work in a detergent composition, but that it must be tested, this does not overcome [the prior art's] teaching that hydrated zeolites will work."); see also Brown & Williamson Tobacco Corp. v. Philip Morris Inc., 229 F.3d 1120, 1125 (Fed.Cir.2000); Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed.Cir.1989); In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed.Cir. 1986).  Indeed, a rule of law equating unpredictability to patentability, applied in this case, would mean that any new salt— including those specifically listed in the '909 patent itself—would be separately patentable, simply because the formation and properties of each salt must be verified through testing.  This cannot be the proper standard since the expectation of success need only be reasonable, not absolute. Merck, 874 F.2d at 809; In re O'Farrell, 853 F.2d 894, 903 (Fed.Cir. 1988).  The evidence would convince a reasonable finder of fact that the skilled artisan would have had a reasonable expectation of success that an acid addition salt of besylate would form and would work for its intended purpose. See In re Rinehart, 531 F.2d 1048, 1053-54 (C.C.P.A.1976).  Office personnel should not withdraw any rejection solely on the basis that the invention lies in a technological area ordinarily considered to be unpredictable.  See MPEP § 2145(X)(E).  However, it is pointed out that no showing of unpredictability in this case has been made.  The assertion of unpredictability is completely unsupported by evidence.  


Summary/Conclusion
Claims 22-27, 29, and 30 are rejected; claims 1-21 are cancelled.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658